PEOPLES BANCORP INC. – P.O. BOX 738 - MARIETTA, OHIO – 45750 www.peoplesbancorp.com NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Mark F. Bradley March 25, 2010 President and Chief Executive Officer (740) 373-3155 PEOPLES BANCORP INC. DECLARES FIRST QUARTER 2010 DIVIDEND MARIETTA, Ohio - The Board of Directors of Peoples Bancorp Inc. (NASDAQ: PEBO) today declared a cash dividend of $0.10 per common share payable April 19, 2010, to common shareholders of record on April 5, 2010. The first quarter dividend represents a payout of approximately $1.1 million based on 10.5 million common shares currently outstanding and an annualized dividend yield of 2.39% based on the closing stock price of Peoples’ common shares of $16.74 on March 24, 2010. Peoples’ capital continues to be significantly higher than regulatory minimums needed to be considered “well capitalized”.At December 31, 2009, Peoples’ Tier 1 Common, Total Tier 1 and Total Risk-Based Capital ratios were 10.58%, 15.49% and 16.80%, compared to the well capitalized minimum ratios of 4%, 6% and 10%, respectively. Peoples also announced it intends to release results of operations for the first quarter of 2010 before the market opens on Tuesday, April 20, 2010, and host a facilitated conference call at 11:00 a.m. Eastern Daylight Savings Time on the same date.A simultaneous Webcast of the conference call audio will be available on Peoples’ website, www.peoplesbancorp.com, in the “Investor Relations” section. Peoples Bancorp Inc. is a diversified financial products and services company with $2.0 billion in assets, 47 locations and 39 ATMs in Ohio, West Virginia and Kentucky.Peoples makes available a complete line of banking, investment, insurance, and trust solutions through its financial service units – Peoples Bank, National Association; Peoples Financial Advisors (a division of Peoples Bank) and Peoples Insurance Agency, LLC, which includes the Putnam and Barengo divisions.Peoples’ common shares are traded on the NASDAQ Global Select Market® under the symbol “PEBO”, and Peoples is a member of the Russell 3000 index of US publicly traded companies.Learn more about Peoples at www.peoplesbancorp.com. END OF RELEASE
